DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection/Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 5, the most pertinent prior art is ‘269, whose teachings and suggestions appear below.  ‘269 does not, however, teach or suggest delivering/supplying its CO2 to its alkali metal ion-transition metal oxide via a solar updraft air tower.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 14 are rejected under 35 U.S.C. 112(d)/4th par. as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “where x is in a range of from 0.1… 0.9 to 1” and depends from claim 1, which recites “0.1<x<1[;]” claim 14 depends from claim 1 and recites “0.1<x≤1.”  MPEP 608.01(n)III states that “The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends[, according to 35 U.S.C. 112(d)/4th par.,] or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim..."  See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).  Since claim 6 may be infringed without necessarily also infringing claim 1, i.e. by an x value of 0.1 or 1, claim 6 is rejected under 35 U.S.C. 112(d)/4th par. for being an improper dependent claim.  Similarly, since claim 14 may be infringed without necessarily also infringing claim 1, i.e. by an x value of 1, claim 14 is rejected under 35 U.S.C. 112(d)/4th par. for being an improper dependent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claims 1-4, 6-8, and 11-27, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US 8,940,269 (2015) (“’269”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope and do not manifest any non-obvious differences, as detailed below.
Regarding instant claims 1-4, ‘269 claims a method comprising reacting/extracting CO2 (in the presence of water or steam, depending on the reaction T; 60-250oC is employed) with an alkali metal ion-transition metal oxide of empirical formula AxMO2 (0<x<1), where M is Mn or Fe, and A is Na or K.  See ‘504 at, e.g., clms. 1, 9-10, 17-21, and 23-24.  While ‘269 does not source its CO2 from a stream of air (e.g. atmospheric air), it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given the ubiquitous and inexpensive availability of air as a CO2 source, and the widely-known need for removing CO2 from (atmospheric) air to mitigate CO2’s greenhouse gas effects on the environment.  MPEP 2143 I.(G).
Regarding instant claim 6, ‘269’s 0<x<1 detailed above encompasses the claimed values, thus rendering them prima facie obvious.  MPEP 2144.05.
Regarding instant claim 7, ‘269 so claims.  See ‘269 at, e.g., clm. 1.
Regarding instant claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture the H2 and CO2 so formed, since i) H2 is a valuable, saleable, flammable/explosive material (i.e. simply venting it would be economically wasteful and dangerous, and ii) venting CO2 (a greenhouse gas) to the atmosphere is tightly regulated at many, if not all, levels of government, involving economic penalties (not to mention environmental damage) for doing so excessively.  MPEP 2143 I.(G).
Regarding instant claims 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, and 27, ‘269 so claims.  See ‘269 at (respectively), e.g., clms. 22, 2, 3, 4 and 17 and 21 and 23-24, 5, 6, 7, 8, 9, 10, 12, 13, 15, 17, 18, 19, and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-4, 6-8, and 10-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ’269.  Regarding claims 1-4, ‘504 teaches a method comprising reacting/extracting CO2 (in the presence of water or steam, depending on the reaction T; 60-250oC is employed) with an alkali metal ion-transition metal oxide of empirical formula AxMO2 (0<x<1), where M is Mn or Fe, and A is Na or K.  See ‘504 at, e.g., clms. 1, 9-10, 17-21, and 23-24.  While ‘269 does not source its CO2 from a stream of air (e.g. atmospheric air), it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given the ubiquitous and inexpensive availability of air as a CO2 source, and the widely-known need for removing CO2 from (atmospheric) air to mitigate CO2’s greenhouse gas effects on the environment.  MPEP 2143 I.(G).
Regarding claim 6, ‘269’s 0<x<1 encompasses the claimed values, thus rendering them prima facie obvious.  MPEP 2144.05.
Regarding claim 7, ‘269 so teaches.  See ‘269 at, e.g., clm. 1.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture the H2 and CO2 so formed, since i) H2 is a valuable, saleable, flammable/explosive material (i.e. simply venting it would be economically wasteful and dangerous, and ii) venting CO2 (a greenhouse gas) to the atmosphere is tightly regulated at many, if not all, levels of government, involving economic penalties (not to mention environmental damage) for doing so excessively.  MPEP 2143 I.(G).
Regarding claim 10, ‘269 teaches the ready availability of certain solar concentrators to achieve the step (a) reaction T (i.e. 450-1,000oC) for its second process; said (medium-scale) solar concentrators can achieve temperatures of 700-1,000oC.  See ‘269 at, e.g., col. 1, ln. 20-43 (esp. 33-43).  Given said ready availability thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ such (medium-scale) solar concentrators as the E source for ‘269’s second process.  MPEP 2143 I.(G).
Regarding claims 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, and 27, ‘269 so teaches.  See ‘269 at (respectively), e.g., clms. 22, 2, 3, 4 and 17 and 21 and 23-24, 5, 6, 7, 8, 9, 10, 12, 13, 15, 17, 18, 19, and 20.

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over ’269 in view of US 2010/0137457 (published 6/3/10) (“’457”).  Regarding claim 9, ‘269’s teachings are as detailed above.  While ‘269 does not teach any of claim 9’s conversions, ‘457 so teaches.
‘457 teaches that produced/captured CO2 and H2 (such as ‘269’s) can desirably be converted into such useful/saleable materials as MeOH by hydrogenating the CO2 with the H2 via the equation CO2 + 3H2 -> CH3OH + H2O.  See ‘457 at, e.g., par. 1, 7-8, and 23-24.  Given the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘269’s overall methodology by converting its produced/captured CO2 and H2 into MeOH (and harmless H2O) as taught by ‘457, to achieve ‘457’s taught motivation of thereby forming the useful/saleable MeOH (as well as preventing environmentally-harmful CO2 emissions).  MPEP 2143 I.(G).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ July 12, 2022
Primary Examiner
Art Unit 1736